Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  TODD SKOKAN, individually, and as Special )           CASE NO.: 1:17-CV-24337-CMA
  Administrator of the Estate of NATHANIEL P. )
  SKOKAN, deceased, and LISA SKOKAN,          )
  SAMUEL SKOKAN and ZACHARY                   )
  SKOKAN,                                     )
                        Plaintiffs,           )
                                              )
  vs.                                         )
                                              )
  ROYAL CARIBBEAN CRUISES LTD.,               )
                                              )
                        Defendant.            )
                                              )

                 PLAINTIFFS' BRIEF IN SUPPORT OF MOTIONS IN LIMINE
                                   (NON-DAUBERT)
            Plaintiffs, Todd Skokan, individually, and as Special Administrator of the Estate of
  Nathaniel P. Skokan, Deceased, and Lisa Skokan (“Plaintiffs”), by and through the undersigned
  counsel, respectfully moves the Court in limine to prohibit the introduction of evidence related
  to, or commentary on, the matters set forth herein.

                                       I. INTRODUCTION

            Plaintiffs, Todd Skokan, individually, and as Special Administrator of the Estate of
  Nathaniel P. Skokan, Deceased, and Lisa Skokan ("Plaintiffs" or "Skokans"), by and through the
  undersigned counsel, submit this Brief in support of their Motion in Limine (non-Daubert). The
  Plaintiffs respectfully ask the Court to enter an Order in limine preventing Defendant from
  offering evidence, argument, or commentary at trial regarding the following Motion in Limine
  Topics:
                                  MOTION IN LIMINE TOPICS

            1.    Any reference to Nathan Skokan taking anti-depressant medication or a
                  medication known as Pristiq;

            2.    Any evidence of, comments or arguments with respect to Nathan’s prior medical
                  history, records and/or diagnoses, including prior psychiatric or mental health
                  history;
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 2 of 19



        3.    Any evidence or commentary concerning the alleged prior marijuana use of
              Nathan;

        4.    Alcohol abuse of Nathan without proper foundation and/or appropriate expert or
              treating physician testimony;

        5.    Prohibiting the introduction of evidence or testimony through Defendant’s hired
              experts that is not supported by proper foundation;

        6.    The Skokans’ purchase of the all-inclusive alcoholic beverage package;

        7.    Ad Hominem attacks regarding the Skokans' motivations for bringing the lawsuit;

        8.    Any use of the words, "lottery," "jackpot," or similar words;

        9.    Any evidence, testimony, statement, or insinuation that we live in a "sue happy
              society," "a litigious society," or any other statements to that effect;

        10.   Any evidence, testimony, statement, or insinuation that there are too many
              lawsuits or too many frivolous lawsuits filed;

        11.   Any evidence, testimony, or statements concerning the date the Skokans hired
              their counsel, questions concerning the circumstances surrounding the hiring of
              their counsel, and/or instructions, suggestions or recommendations which they
              received from their counsel;

        12.   Ad Hominem attacks regarding the Skokans’ counsel;

        13.   Any statement concerning the "trial strategy" or the "real strategy" of the Skokans
              or their attorneys or other similar inquiry;

        14.   Any reference or statement concerning what type of law counsel practices,
              including what type of clients or specific clients that counsel has represented;

        15.   Any testimony concerning the relative wealth of the Plaintiffs;

        16.   Offering any exhibits or evidence not produced in discovery, including but not
              limited to, individuals that were unavailable for depositions;

        17.   Prohibiting Defendant from calling as a witness in the trial any individual whose
              name was not timely disclosed to Plaintiffs;

        18.   Evidence regarding the probable testimony of a witness who is absent,
              unavailable or not called to testify in this cause;

        19.   Affirmative defense exclusion/default judgment;

                                             -2-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 3 of 19




         20.     Adverse inference for documents destroyed by Defendant; and

         21.     The fact that the Plaintiffs have filed a Motion in Limine to exclude the foregoing
                 matters from evidence at trial.

                                          II. ARGUMENT

         A.      Relevancy and Improper Character Evidence

         Topics 1 through 15 and 21 of Plaintiff’s Motion in Limine relate to matters for which are
  either not relevant to the issues to be tried or delving into these matters would violate Fed. R.
  Evid. 403 and Fed. R. Evid. 404. Because these topics are not pertinent to the trial, they should
  be excluded and the Skokans’ Motion in Limine should be sustained.
         "Irrelevant evidence is not admissible." Fed. R. Evid. 402. Evidence is relevant "if (a) it
  has a tendency to make a fact more or less probable than it would be without the evidence; and
  (b) the fact is of consequence in determining the action." Fed. R. Evid. 401.
         Even if the evidence is found to be relevant, Rule 403 provides:
         The court may exclude relevant evidence if its probative value is substantially
         outweighed by a danger of one or more of the following: unfair prejudice,
         confusing the issues, misleading the jury, undue delay, wasting time, or
         needlessly presenting cumulative evidence.

  Fed. R. Evid. 403. Rule 403 "call[s] for balancing the probative value of and need for the
  evidence against the harm likely to result from its admission." Fed. R. Evid. 403, advisory
  committee notes (1972). A trial court has broad discretion in determining the admissibility of
  evidence. United States v. Ruiz, 253 F.3d 634, 639 (11th Cir. 2001). Evidence may be excluded
  under Rule 403 for any one of the factors listed in the rule.
         Evidence is "unfairly prejudicial" if it "lure[s] the fact finder into declaring guilt on a
  ground different from proof specific to the offense charged." United States v. Aguinaga, 643 F.
  App'x 858, 862 (11th Cir. 2016) (quoting Old Chief v. United States, 519 U.S. 172, 180, 117 S.
  Ct. 644, 650, 136 L. Ed. 2d 574 (1997)). Stated another way, Rule 403 serves to exclude
  evidence "dragged in by the heels for the sake of its prejudicial effect." United States v.
  Veltmann, 6 F.3d 1483, 1500 (11th Cir. 1993) (internal citations omitted).
         Finally, Fed. R. Evid. 404 sets forth that "evidence of a person’s character or character
  trait is not admissible to prove that on a particular occasion the person acted in accordance with

                                                  -3-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 4 of 19



  the character or trait." Additionally, "circumstantial use of character evidence raises questions of
  relevancy as well as questions of allowable methods of proof." Notes of Advisory Committee on
  Rules, Fed. R. Evid. 404. There are no exceptions applicable since this is a civil case. Moreover,
  the exceptions in Rules 607, 608 and 609 are inapplicable.

                 1.      Topic No. 1 – Any Reference to Nathan Skokan Taking Anti-
                         Depressant Medication or a Medication Known as Pristiq

         In August of 2016, Nathan was suffering from some situational anxiety and signs of
  depression. Nathan's grandmother died, as well as an aunt that was close to Nathan Skokan.
         A student at the University of Nebraska, Nathan ultimately took the fall 2016, semester
  off at the University of Nebraska with plans to return for the Spring semester in January of 2017.
  In the summer and fall of 2016, Nathan had four (4) visits with a psychotherapist in Lincoln,
  Nebraska and three (3) visits with a psychiatrist in Omaha, Nebraska.
         On December 1, 2016, Nathan had an appointment with Dr. Sarah Jones, a psychiatrist in
  Omaha, Nebraska. Dr. Jones gave Nathan a "sample pack" of an anti-anxiety medication known
  as Pristiq. (Deposition of Sarah Jones, 76:20-77:5)        This medication treats depression and
  anxiety and is similar to other anti-anxiety medications such as Prozac and Lexapro.
         On December 16, 2016, Nathan had an appointment with Dr. Amy Chatelain, a
  psychologist in Lincoln, Nebraska. Dr. Chatelain knew that Nathan had been provided with a
  sample pack of Pristiq. (Deposition of Amy Chatelain, 61:22-24) At this appointment Dr.
  Chatelain and Nathan discussed the fact that he was going to go on the Royal Caribbean cruise
  with his family for purposes of getting away. Id. at 82:4-6.
         Pristiq is a medication that needs to be taken for a number of weeks before it provides
  any therapeutic effect.   It is anticipated that Defendant will attempt to introduce evidence
  regarding Royal Caribbean security personnel finding the sample pack of Pristiq in luggage
  alleged to belong to Nathan. It is also anticipated that Royal Caribbean will attempt to introduce
  evidence regarding the impact or contraindications that Pristiq and/or other anti-depressive
  medication may have on the human body when combined with alcoholic beverages.
         During its investigation of the overboard incident as it relates to Nathan, the Broward
  County Sheriffs' Department discovered that Nathan's luggage was missing. (Deposition of John
  Golden, 80:8-18, 81:2-9, and 82:2-6) A Royal Caribbean employee retrieved luggage presumed



                                                 -4-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 5 of 19



  to be Nathan's from the luggage terminal located in Port Everglades. Id. Upon opening the
  unlocked luggage, the Pristiq sample pack was found. Id. at 81:2-9, and 82:2-6.
         There is no testimony in the record that Nathan ever actually used any of the Pristiq
  sample pack at any point. In fact, there is zero testimony in the record that Nathan took any
  Pristiq, or any other anti-depressive medication for that matter, at any time during the cruise,
  including the date that Nathan lost his life.
         Although Royal Caribbean has collected medical records, doctors records, physicians
  notes and prescription records, there is zero evidence in the record that Nathan had obtained, or
  filled, a prescription of any anti-depressive medication, including but not limited to, Pristiq prior
  to the cruise. Likewise, there is no evidence that Nathan had taken any of the Pristiq. It is
  unknown as to whether the sample pack was even opened.
         Accordingly, any reference to or testimony concerning the presence of the sample pack of
  Pristiq, or evidence that Nathan had taken Pristiq, was under the influence of Pristiq, or that
  Pristiq should not be taken one is drinking alcoholic beverages, would be highly prejudicial,
  speculative, and likely to mislead the jury. Broberg v. Carnival Corp., No. 17-CV-21537, 2018
  U.S. Dist. LEXIS 98479, at *13-14 (S.D. Fla. June 11, 2018) (excluding defendant’s introduction
  of evidence of prescription drugs when there was no evidence the plaintiff consumed any
  prescription drugs, let alone that she consumed them within a relevant time period before the
  accident); and see, e.g. Douglas v. Zachry Industrial, Inc., 2015 WL 12838969 at *3 (M.D. Fla
  2015) ("The court finds that evidence and argument regarding plaintiff's addiction or misuses of
  pain medications is improper character evidence prohibited by Rule 404.")
         As there is absolutely no evidence to support that Nathan had ingested the medication,
  any testimony regarding the finding of the sample pack, or the impact that Pristiq may have on
  someone is wholly irrelevant, would confuse the issues in the case, would have a tendency to
  mislead the jury, and would otherwise be unfairly prejudicial to Plaintiffs.
         Accordingly, Plaintiffs pray for an Order that any reference to the medication Pristiq, or
  any other anti-depressive medication that may have been consumed by Nathan, or somehow
  exacerbated and/or caused the circumstances leading up to Nathan's accidental and tragic death
  should be excluded.




                                                  -5-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 6 of 19



                 2.        Topic No. 2 – Any evidence of, comments or arguments with respect
                           to Nathan’s prior medical history, records and/or diagnoses, including
                           prior psychiatric or mental health history.

         It is anticipated that Royal Caribbean may attempt to introduce evidence regarding
  Nathan’s medical history, records, and/or diagnosis.        In particular, it is anticipated that
  Defendant may attempt to introduce evidence of Nathan’s prior psychiatric or mental health
  history in an effort to portray Nathan’s state of mind on December 22, 2016.
         It is expected that Royal Caribbean will attempt to allege that Nathan intentionally
  jumped from the vessel, had intentionally taken his own life, and that his actions were suicidal.
  First, the official 30(b)(6) witness of Defendant Royal Caribbean, Amanda Campos, tacitly
  admitted in her deposition that Royal Caribbean had absolutely no knowledge of Nathan's state
  of mind at the time he went over the railing. (Deposition of Amanda Campos, 117:4-21)
  Likewise, each and every one of the three (3) eyewitnesses (within feet of Nathan) to the incident
  categorically refute any suggestion that Nathan intentionally went overboard or was suicidal at
  the time of his death.
         As stated previously, Nathan had some situational anxiety and depression at different
  points in 2015 and in the summer and fall of 2016. However, all of the medical professionals
  who were deposed in this case by Royal Caribbean state at the time of their respective visits that
  Nathan was expressing no suicidal ideation or thoughts of harming himself or others (Jones
  Depo., 69:5-9 ; Chatelain Depo., 93:13-18; and Deposition of Zakaria Siddiqui, 59:7-10, and
  60:4-8).
         Royal Caribbean is trying to take Nathan's prior medical history completely out of
  context. For example, what if the issue in this lawsuit was whether a defendant was speeding at
  the time of a motor vehicle collision on an interstate highway that runs into the city of Miami. It
  certainly would not be relevant to whether the defendant was speeding at the time of the accident
  if the very same defendant had half a dozen speeding tickets, on the very same interstate
  highway. This case is no different.
         Evidence of Nathan's prior diagnoses, consultations with physicians, or other aspects of
  his medical records is inadmissible because its "probative value is substantially outweighed by
  the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
  considerations of undue delay, waste of time, or needless presentation of cumulative evidence."


                                                 -6-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 7 of 19



  Fed. R. Evid. 403. Pursuant to Rule 403, the balance between the probative value of evidence
  and the prejudice it may cause will depend upon the purpose for which the evidence is to be
  admitted. U.S. v. Skillman, 922 F.2d 1370 (9th Cir. 1990). Once the purpose is known, the
  Court must determine whether relevant evidence creates a danger of unfair prejudice before
  determining whether the danger of unfair prejudice substantially outweighs the probative value
  of the evidence. U.S. v. Irvin, 787 F.2d 1506 (11th Cir. 1986).
         There is no evidence to support Royal Caribbean's suggestion that Nathan was suffering
  from a mental illness on December 21-22, 2016 that was a proximate cause of his accidental
  death. The only conceivable use of these medical records is to diminish Nathan’s character and
  health in the eyes of the jury. Such an improper purpose makes it probable, if not likely, that
  Nathan's next-of-kin will be unfairly prejudiced by such medical record evidence and that the
  jury will be misled to believe that Nathan acted in conformity with some unproven mental illness
  that was a proximate cause of his death. The prejudicial effect of this evidence will substantially
  outweigh its limited probative value. Thus, any and all medical record evidence or commentary
  should be excluded at trial.
         Likewise, the introduction of any previous medical evidence or medical testimony to
  suggest that Nathan committed suicide at the time he went over the railing would be highly
  prejudicial, confusing and misleading. In Doe, the Court specifically held that introduction of
  evidence regarding a Plaintiff's prior suicide attempts, associated hospitalization and treatment
  was unfairly prejudicial, confused the issues, and may mislead the jury. Doe v. NCL (Bahamas)
  LTD, No. 11-22230-Civ, 2012 U.S. Dist. LEXIS 167963, at *11-12 (S.D. Fla. Nov. 27, 2012);
  see also Dodd v. Workman, CIV-06-140-D, 2011 U.S. Dist. LEXIS 85604, 2011 WL 3299101,
  at *25 (W.D. Ok. Aug. 2, 2011) (finding that the existence of traumatic events in the litigant's
  remote past that might have prompted him to make suicidal gestures does not establish that
  litigant is constantly suicidal, easily rendered suicidal, or otherwise mentally ill). Unlike the
  plaintiff in Doe, here the court is not confronted with evidence of prior suicide attempts, rather
  there is only evidence demonstrating that Nathan received psychiatric and mental health care. As
  such, any reference to his psychiatric or mental health history would be highly prejudicial,
  confusing and misleading.
         Indeed, all of the medical professionals deposed by Royal Caribbean, to-wit:              Dr.
  Chatelain, Dr. Siddiqui and Dr. Jones all testified that at the time of their last visit with Nathan,

                                                  -7-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 8 of 19



  he expressed no ideas towards taking his own life, harming himself or others. Likewise, the
  extensive record developed by Royal Caribbean revealed no evidence that Nathan ever attempted
  to take his own life at any time.
         The introduction of Nathan’s medical records in an attempt to allege some type of
  conforming behavior is also impermissible character evidence. See, e.g., Dewit v. UPS Ground
  Freight, Inc., No. 1:16-CV-36-MW/CAS, 2017 U.S. Dist. LEXIS 213728, at *15 (N.D. Fla. Aug.
  22, 2017) (holding that testimony regarding an individual’s honorable discharge from the
  military was irrelevant and improper character evidence in a negligence action), Smith v.
  Hooligan’s Pub & Oyster Bar, Ltd., 753 So. 2d 596, 599 (Fla. Dist. Ct. App. 2000) (applying
  Fed. R. Evid. 404 to preclude evidence of a violent past and additionally noting that the
  probative value of such evidence is outweighed by its prejudicial effect), and United States v.
  Utter, 97 F.3d 509, 514 (11th Cir. 1996) (finding that testimony of the statement "burn her out"
  was inadmissible propensity evidence when it was sought to be used to allege the Defendant
  committed arson).
         Royal Caribbean is expected to argue that Nathan's prior mental health treatments
  evidence some type of depressed state of mind and propensity to commit suicide on the night of
  the accident. However, such a contention improperly seeks to cherry pick facts about Nathan’s
  anecdotal and historic medical treatment/disposition to suggest that Nathan was acting in
  conformity with that disposition on the tragic night he lost his life on the vessel. Fed. R. Evid.
  404 mandates such evidence be excluded.
         For the foregoing reasons, any evidence of, or comments with respect to, Nathan’s
  medical history, records and/or diagnoses, including prior psychiatric or mental health history
  utilized to support an argument by Royal Caribbean as to Nathan's state of mind on December
  22, 2016, would risk confusing the issues, mislead the jury, and constitute improper character
  evidence and thus should be excluded. Accordingly, the Court should sustain the Plaintiffs’
  Motion in Limine as to this topic.

                 3.      Topic No. 3 – Any evidence or commentary concerning the alleged
                         prior marijuana use of Nathan.

         Plaintiffs anticipate that Royal Caribbean will attempt to introduce evidence or
  commentary alleging that Nathan had used marijuana at sporadic times in his past. However,
  there is absolutely no evidence whatsoever to support any argument or suggestion that Nathan

                                                -8-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 9 of 19



  had used marijuana at any time during the cruise. The introduction of such evidence is entirely
  irrelevant, would be highly prejudicial, confusing and misleading to the jury, and would be
  improper character evidence. Broberg v. Carnival Corp., No. 17-CV-21537, 2018 U.S. Dist.
  LEXIS 98479, at *13-14 (S.D. Fla. June 11, 2018) (excluding defendant’s introduction of
  evidence of prescription drugs when there was no evidence the plaintiff consumed any
  prescription drugs, let alone that she consumed them within a relevant time period before the
  accident); and see, e.g. Douglas v. Zachry Industrial, Inc., 2015 WL 12838969 at *3 (M.D. Fla
  2015) ("The court finds that evidence and argument regarding plaintiff's addiction or misuses of
  pain medications is improper character evidence prohibited by Rule 404.")
          As there is absolutely no evidence to support that Nathan had used any marijuana while
  on the cruise, any testimony regarding his alleged use of marijuana in the past is wholly
  irrelevant, would confuse the issues in the case, would have a tendency to mislead the jury, and
  would otherwise be unfairly prejudicial to Plaintiffs.
          Wherefore, Plaintiffs pray that the Court should exclude this evidence or attempts to
  make such argument pursuant to Rules 402, 403, or 404, and sustain Plaintiffs’ Motion in Limine
  as to this topic..

                   4.    Topic No. 4 – Alcohol abuse of Nathan without proper foundation
                         and/or appropriate expert or treating physician testimony.

          Defendant is expected to allege that Nathan had a history of alcohol abuse, and that such
  contributed to his wrongful death. This testimony or evidence would be impermissible character
  evidence and would be unfairly prejudicial, confuse the issues, and may mislead the jury.
          Any suggestion that Nathan had a history of alcohol abuse is highly speculative, unfairly
  prejudicial, will confuse the issues, and may mislead the jury. Allegations that Nathan had a
  history of alcohol abuse in an attempt to allege some type of conforming behavior would be
  unfairly prejudicial, confuse the issues, and will mislead the jury. Smith v. Hooligan’s Pub &
  Oyster Bar, Ltd., 753 So. 2d 596, 599 (Fla. Dist. Ct. App. 2000) (precluded evidence of a violent
  past and as the probative value of such evidence is outweighed by its prejudicial effect).
          In the months prior to the cruise, Nathan had sought medical care from Sarah Jones, M.D.
  In her deposition, Dr. Jones, specifically stated that she "didn’t talk to [Nathan] about substance
  abuse." (Jones Depo., 53:7-10). There is no other evidence to support that in the time leading up
  to the cruise, Nathan had suffered from alcohol abuse and reference to the same would be highly

                                                 -9-
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 10 of 19



   speculative, unfairly prejudicial, confuse the issues, and may mislead the jury. While there is
   anecdotal evidence in medical histories or medical questionnaires about the periodic
   consumption of alcoholic beverages, Nathan was never treated and/or sought treatment for any
   type of issues involving alcohol.
          Furthermore, any inference of Nathan’s previous occasional alcohol use would constitute
   inadmissible character evidence. Federal Rule of Evidence 404(a) sets forth that "[e]vidence of a
   person’s character or character trait is not admissible to prove that on a particular occasion the
   person acted in accordance with the character or trait." Dewit v. UPS Ground Freight, Inc., No.
   1:16-CV-36-MW/CAS, 2017 U.S. Dist. LEXIS 213728, at *15 (N.D. Fla. Aug. 22, 2017)
   (holding that testimony regarding an individual’s honorable discharge from the military was
   irrelevant and improper character evidence in a negligence action), United States v. Utter, 97
   F.3d 509, 514 (11th Cir. 1996) (finding that testimony of the statement "burn her out" was
   inadmissible propensity evidence when it was sought to be used to allege the Defendant
   committed arson); see also Alexander v. Cit Tech. Fin. Servs., 217 F. Supp. 2d 867, 882 (N.D.
   Ill. 2002) (citing United States v. Cameron, 814 F.2d 403, 405 (7th Cir. 1987) (excluding any
   evidence, testimony, or argument regarding alleged use of alcohol or narcotics because it was not
   probative of the plaintiff’s claims and evidence of drug use posed considerable danger to
   prejudicing the jury).
          In this case, Nathan's prior alcohol use is flatly inadmissible as character evidence to
   show that Nathan was predisposed to excessive alcohol consumption, or that he acted in
   conformity with prior behavior when he fell from the vessel on December 22, 2016. There is no
   question that the nature and extent and the number of drinks that Royal Caribbean continued to
   serve Nathan on the tragic night he lost his life will be an issue and presented to the jury.
   However, any commentary or testimony concerning alleged prior alcohol use by Nathan is not
   relevant and should not be admitted at trial, as it would be unfairly prejudicial, will confuse the
   issues, and may mislead the jury.
          At the time of his death, Nathan was a third year student at the University of Nebraska
   and a member of a fraternity. Anecdotal evidence of "fraternity" parties or occasional alcohol
   use while a student at the University of Nebraska is not admissible to prove what happened on
   the evening of December 21, 2016 and the early morning hours of December 22, 2016.



                                                 - 10 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 11 of 19



           Wherefore, Plaintiffs pray that the Court should exclude this evidence or attempts to
   make such argument pursuant to Rules 402, 403, or 404, and sustain Plaintiffs’ Motion in Limine
   as to this topic.

                   5.     Topic No. 5 – Prohibiting the introduction of evidence or testimony
                          through Defendant’s hired experts that is not supported by proper
                          foundation.

           It is anticipated that Royal Caribbean will utilize its retained witnesses, William R.
   Sawyer, Ph.D (accident reconstructionist) and Elizabeth Trendowski (alcoholic beverage
   specialist), in order to introduce evidence and testimony regarding Nathan’s medical history,
   records and/or diagnoses, including prior psychiatric or mental health history. However, neither
   of these hired witnesses are psychologist or psychiatrists, nor do they have the necessary medical
   experience or training to testify as to such issues. It is assumed that Royal Caribbean will merely
   utilize the expertise of these two hired witnesses in other unrelated fields as a way in which to
   submit unqualified opinions regarding Nathan’s medical history. Any such attempt violates Fed.
   R. Evid. 403 as it would be unfairly prejudicial, will confuse the issues, and may mislead the
   jury. Bowe v. Pub. Storage, No. 1:14-cv-21559-UU, 2015 U.S. Dist. LEXIS 178180, at *13
   (S.D. Fla. June 2, 2015) (motion in limine granted to preclude from expert’s analysis and
   testimony any evidence that was not grounded in actual facts or based on any specific
   methodology); and King v. Cessna Aircraft Co., No. 03-20482-CIV, 2010 U.S. Dist. LEXIS
   50728, 2010 WL 1980861, at *5 (S.D. Fla. May 18, 2010) ("We thus cannot cast a blind eye to
   such rank speculation being presented to our jury under the guise of reliable expert testimony.")
           Therefore any attempt to introduce opinions or testimony through Royal Caribbean’s
   hired experts William R. Sawyer, Ph.D and Elizabeth Trendowski that are not grounded in actual
   facts known personally to that hired expert or based on specific methodology, education or
   training within Sawyer and Trendowski's expertise should be excluded under Fed. R. Evid. 403,
   and an Order in limine granted.

                   6.     Topic No. 6 – The Skokans’ Purchase of the All-Inclusive Alcoholic
                          Beverage Package.

           At trial, Royal Caribbean will attempt to criticize or insinuate negatively that the Skokan
   family acted improperly by purchasing an all-inclusive alcoholic beverage package for members
   of their family, including Nathan, while onboard the cruise. However, such argument, criticisms,

                                                 - 11 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 12 of 19



   or insinuations should be excluded from trial because they are not relevant to the issues in the
   case and would be unduly prejudicial to the Skokans.
          The gravamen of one of Plaintiffs' causes of action involves whether Nathan had been
   overserved alcohol while a passenger on Royal Caribbean's vessel. Any criticism or negative
   insinuation regarding the Skokans’ purchase of the all-inclusive alcoholic beverage package
   offered and aggressively advertised by Royal Caribbean would not be relevant and would be
   unduly prejudicial to the Skokans under Rules 402 and 403. Allowing Royal Caribbean to make
   such negative assertions would mislead the jury and confuse the issues in this case. Accordingly,
   the Court should grant the Skokans’ Motion in Limine as to any arguments that Nathan's parents
   were somehow culpable or responsible for Nathan's death since they purchased the all-inclusive
   alcoholic drinking package offered by Royal Caribbean for their adult children on the cruise.
          As stated previously, Dr. Jones gave a "sample" of an anti-anxiety medication known as
   Pristiq to Nathan on December 1, 2016. (Jones Depo., 76:20-77:5) The record is completely
   devoid of a single piece of evidence that Nathan ever actually took any of the Pristiq medication
   or any other anti-depressive medication for that matter. In nearly all of the questions asked of
   medical professionals, as well as opinions to be expressed by Royal Caribbean experts, all are
   extremely critical that Nathan was allowed to drink alcohol if he was taking an anti-anxiety
   medication, such as Pristiq, at the time of his tragic death. (Jones Depo., 48:5-10, 71:5-22, and
   Chatelain Depo. 42:20-23, 43:2-12)
          Unfortunately for Royal Caribbean, there is no prescription for Pristiq, there is no
   evidence that Nathan ever took Pristiq, there is sadly no body upon which forensic toxicology
   was obtained, and simply no evidence whatsoever that the potential ingestion of Pristiq, or any
   other medication for that matter, had anything to do with this sad and tragic death of a 22-year-
   old man.
          Wherefore, such evidence should be excluded and an Order in limine granted.

                  7.     Topic Nos. 8-11 – Ad Hominem attacks regarding the Skokans'
                         motivations for bringing the lawsuit.

          The Skokans ask the Court to prevent Defendant from asserting or otherwise insinuating
   that the Skokans have brought this lawsuit for any other reason than to redress the damages done
   to their family by the conduct of Defendant, or that there are in general too many lawsuits or
   frivolous lawsuits filed. Any such statement by Defendant would be completely irrelevant and
                                                - 12 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 13 of 19



   unduly prejudicial to the Skokans. See Energy Smart Indus., LLC v. Morning View Hotels-
   Beverly Hills, LLC, No. 14-cv-23284-UU, 2015 U.S. Dist. LEXIS 89346, at *2 (S.D. Fla. June
   3, 2015) (evidence of prior lawsuits is irrelevant). Accordingly, the Court should sustain
   Plaintiffs’ Motion in Limine as to these topics.

                   8.     Topic Nos. 12-14 – Ad Hominem attacks regarding the Skokans’
                          Counsel.

            The Skokans request the Court prevent Defendant from discussing the circumstances
   related to the Skokans retaining counsel, statements concerning the "trial strategy" or "real
   strategy" of the Skokans or their attorneys, and discussion of the type of law or other clients
   represented by the Skokans’ counsel, and the fact that the Skokans have filed a Motion in
   Limine. Such matters are irrelevant to the issues to be tried and would be unduly prejudicial to
   the Skokans if raised at trial. Bowe v. Pub. Storage, No. 1:14-cv-21559-UU, 2015 U.S. Dist.
   LEXIS 178180, at *15-16 (S.D. Fla. June 2, 2015) (exclude evidence to personal relationship
   between plaintiff and its counsel.) During the 7.1 Conference, the parties came to an agreement
   that the Court shall enter an order in limine with regards to Topic Nos. 12 and 14. Therefore,
   Plaintiffs’ respectfully requests that this Court should enter into an order in limine with regards
   to Topic Nos. 12 and 14 and to sustain the Skokans’ Motion in Limine as to Topic No. 13.
                   9.     Topic No. 15 – Any Testimony Concerning the Relative Wealth of the
                          Plaintiffs.

            The courts have long held that testimony concerning the relative wealth of a party is
   irrelevant and prejudicial. Brough v. Imperial Sterling, Ltd., 297 F.3d 1172, 1178 (11th Cir.
   2002). Any testimony concerning the Skokans' wealth, other than for the limited purposes of
   determining applicable damages pursuant to DOSHA, would be unfairly prejudicial.
   Accordingly, the Court should sustain Plaintiffs’ Motion in Limine as to this topic.

            B.     Hearsay

            The Skokans request that Defendant be prevented from making any statement about the
   probable testimony of a witness who is absent, unavailable, or not called to testify at the trial as
   set forth in Topic No. 15. Such statements would be hearsay and are inappropriate under Fed.
   Rul. Evd. 801. Accordingly, the Court should sustain Plaintiffs’ Motion in Limine as to this
   topic.

                                                  - 13 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 14 of 19



           C.      Untimely Disclosures

           With regards to Topic Nos. 16-18, the Skokans' request that Defendant be prevented from
   introducing evidence or commentary regarding evidence and individuals that were not timely
   disclosed or produced to Plaintiffs during discovery pursuant to Fed. R. Civ. Pro. 37(c)(1). Such
   would constitute an unfair surprise, and would be highly prejudicial to Plaintiffs. Disa v. Ashley
   Furniture Indus., No. 8:14-cv-01915-T-27AEP, 2017 U.S. Dist. LEXIS 49985, at *5 (M.D. Fla.
   Jan. 6, 2017) (motion in limine granted to exclude evidence during trial that was not properly
   produced during discovery); Beron v. Alvarez, No. 8:10-cv-1014-T-33TBM, 2011 U.S. Dist.
   LEXIS 128734, at *2 (M.D. Fla. Nov. 7, 2011) (motion in limine granted to exclude items of
   evidence from trial that were not properly produced.)
           In particular, Plaintiffs’ request that Defendant not be allowed to introduce testimony or
   evidence regarding Gemma Luxford, Hannah Mytton Yates, Berchel Salvator, Nicolae Stefanut,
   Gary Davies, Marie Campbell, Monica Noble, Sam Montalvo, Teo Strazicic, Meaghan Gies,
   Mike Fettes, Owen Torres, Erica Popkin-Green, Joseph Duenas, Nancy Hertlin, Michael Carey,
   Dwight Morris, and Anna Dellarciprete, who were disclosed three days before the end of
   discovery.
           Plaintiffs’ also request that Defendant not be allowed to introduce testimony or evidence
   regarding Elizabeth Peters, who was disclosed to Plaintiffs on October 1, 2018, twenty-one (21)
   days after the close of discovery. The timing of these disclosures provided Plaintiffs with wholly
   insufficient time in which to subpoena said individuals in compliance with Local Rule 24.1(h).
           Wherefore, such testimony or evidence would constitute an unfair surprise and would be
   highly prejudicial to Plaintiffs, and therefore should be excluded and an Order in limine granted.

           D.      Affirmative Defense Exclusion/Default Judgment.

           As the Court is aware, the Skokan family has presented three causes of action against
   Royal Caribbean. The first cause of action involves the intentional infliction of emotional
   distress. The basis of this claim is that Royal Caribbean had statements from three (3) separate
   eyewitnesses (within feet) who observed Nathan, who was involved in tragic horseplay, climb up
   onto the rail, lose his balance and fall.
           Nathan took this tragic action after one of the three witnesses to his fall made a statement
   to the like: "if you can't have a good time the last night on a cruise ship, there's the jump zone,"

                                                  - 14 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 15 of 19



   and pointed to the rail. The three witnesses then described Nathan running to the rail, straddling
   the rail, and then losing his balance, presumably, as a result of his high level of intoxication.
   (Marsh Depo., 54:7-17, 55:8-13; and Anna Wright Depo., 69:16-70:17, 111:7-19)
   Notwithstanding direct actual knowledge from three eyewitnesses about this tragic accident,
   Royal Caribbean announced to the thousands of passengers on the vessel that Nathan had
   "intentionally" taken his own life. (Campos Depo., 115:1-4, and 244:17-25)
          Royal Caribbean's actions were strictly pecuniary. No mother, father, parent or any other
   person for that matter, would conceive that you could go on a Royal Caribbean vessel, for
   purposes of a vacation, and "accidentally" lose your life.               Moreover, when a person
   "intentionally" takes their own life, then it certainly excuses Royal Caribbean's behavior of not
   following its own procedures and methodologies by allowing a guest to become so inebriated
   that they are unable to exercise reasonable care for their own safety.
          Royal Caribbean had one goal. Steam back to Fort Lauderdale and load up another 4,200
   passengers and 1,600 crew for its "Christmas Cruise." A search, rescue and due diligence is
   certainly analyzed and considered by passengers in a different light when it involves a suicide.
          On December 28, 2016, just days after Nathan's death, an evidence hold letter was
   forwarded to the Legal Department at Royal Caribbean Cruises. (Campos Depo., 25:5-11, Depo.
   Ex. 3).   In addition to a request to preserve all videos, voyage data recorder, e-mails,
   communications, it also requested all witness statements or interviews. During the 30(b)(6)
   deposition of Royal Caribbean, it was conceded by their corporate representative that Royal
   Caribbean had no knowledge as to whether Royal Caribbean did anything to comply with the
   evidence hold letter, and that Royal Caribbean did not preserve the requested information
   regarding Nathan's tragic death. (Campos Depo., 26:11-25, 34:25-35:5, and 36:22-37:16)
          Indeed, Amanda Campos, Royal Caribbean's corporate representative, flatly admitted that
   all of the information normally retained on the voyage data recorder such as navigation and
   bridge communications had been erased and not preserved. Id. at 36:22-37:16.
          In Filing No. 61, in an Order entered by U.S. Magistrate on August 23, 2018, Royal
   Caribbean was commanded to produce, by September 4, 2018, all internal communications about
   the Skokan family. In addition, pursuant to the Magistrate's Order in Filing No. 61, Royal
   Caribbean was also commanded to produce all documentation involving the "alleged overserving
   of alcohol to Nathaniel Skokan."

                                                  - 15 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 16 of 19



           The only documents served in response to Filing No. 61 by Royal Caribbean involved
   internal communications in a software known as "Salesforce." (Campos Depo. 226:1-10) In fact
   the Royal Caribbean corporate representative testified that there were no other emails besides the
   Salesforce e-mails. Id. at 8-24. No external e-mails exchanged with Royal Caribbean and other
   passengers, or outside parties, were produced prior to the close of discovery on September 10,
   2018.
           On September 26, 2018, another hearing was held before United States Magistrate
   Jonathan Goodman who ultimately entered Filing No. 83 once again ordering "all e-mails" that
   relate to the following topics: (1) the alleged overserving of alcohol to Nathaniel Skokan. Filing
   No. 83 at p. 1. Judge Goodman further ordered those documents produced by October 1, 2018.
           On October 1, 2018, just after 10:00 p.m. EST, Royal Caribbean produced additional e-
   mails which included communications between an eyewitness, to-wit: Elizabeth Peters, who
   reported that she had spent over an hour talking with Nathan on the evening just prior to his
   death. (Def. Supplemental Response to Plaintiffs' April 16, 2018 First Requests for Production
   of Documents to Defendant sent October 1, 2018). Royal Caribbean also produced an e-mail
   from one Kevin D. Braswell of Maumee, Ohio, which contained the following information:
           I first ran into Nathaniel at the Champagne bar around 6pm the night of the 21st He was
           attending a martini class. My wife and I commented on the fact that he was intoxicated
           and very loud. Around 11 p.m. while watching the late-night comedy show Mr. Skokan
           and another gentleman approached the bar in [the] theater and order[ed] a drink and was
           very loud to the point several of the guest[s] turned around to quite [sic] him. Shortly
           after he stood directly behind me and started getting loud again. I turned around and the
           gentlemen he was with stated he would take Mr. Skokan out of the theater. Shortly after
           the young man return[ed] and apologized for Nathaniel's behavior and indicating he was
           intoxicated. […] My encounter with both guest[s] had one thing[:] alcohol. Any my
           opinion both incident[s] could have been avoided had someone stepped in a[nd] stopped
           either gentlemen for drinking to the point of intoxication. […] Had it not been for the
           alcohol it is my opinion Mr. Skokan most likely would still be with us.

   (See Braswell Letter, attached hereto.) The Braswell e-mail, as well as the Peters e-mail, were
   only produced by Royal Caribbean after the close of discovery, goes to the very heart of the
   Skokan family's lawsuit. Here, a routine passenger, Mr. Braswell, one of thousands on the Royal
   Caribbean vessel, made actual, direct observations about Nathan's extreme level of intoxication
   that lasted throughout December 21, 2016 and on more than one occasion. Braswell notes that



                                                 - 16 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 17 of 19



   Royal Caribbean's staff could have easily intervened, followed its own internal procedures on
   serving alcohol to a passenger and Nathan "would still be with us." Id.
          Not only did Royal Caribbean fail to produce this e-mail until it received two separate
   Orders from the United States Magistrate and after discovery closed, Royal Caribbean
   announced to the media and the thousands of passengers on its vessel that it was sad to report
   that a passenger had intentionally taken his own life. Royal Caribbean neglected to announce to
   its passengers that this 22-year-old young man was visibly and dangerously intoxicated as
   confirmed by e-mails from two (2) routine passengers and that they neglected to intervene and
   usher him safely to his cabin for a good night's sleep.
          Although the Skokan family will file a Motion for an appropriate sanction, pursuant to
   FRCP 37, requesting relief, the Skokans hereby preserve the record by also filing this Motion in
   Limine.
          Royal Caribbean failed and neglected to produce e-mails requested for months and
   months in discovery by the Skokans and held onto such critical evidence and information until
   after the close of discovery.
          Wherefore, the Skokans pray for an Order in limine that Royal Caribbean not be allowed
   to present any evidence on its affirmative defenses set forth in the following paragraphs, to-wit:
   9, 10, and 16. In the alternative, the Skokans pray that this Court enter an Order that the facts set
   forth by eyewitness Braswell be taken as "established" for factual purposes of this action and
   prohibiting Royal Caribbean from supporting or opposing such claims or attempting to introduce
   exculpatory evidence.
          E.      Adverse Inference.
          As provided above, on December 28, 2016, six days after the incident, Plaintiffs’ counsel
   provided Defendant with an Evidence Hold Letter, requesting that defendant “preserve and retain
   all documents, including any electronic information, that is or may be relevant to the event and
   all actives prior to and leading up to the Event.” This letter also included a list of items that
   would be considered relevant. The Royal Caribbean corporate representative testified that Royal
   Caribbean had no knowledge as to whether it did anything to comply with the evidence hold
   letter, and that Royal Caribbean did not preserve the requested information regarding Nathan's
   tragic death. (Campos Depo., 26:11-25, 34:25-35:5, and 36:22-37:16) Through the discovery
   process, Defendant has disclosed to Plaintiffs that the black box recorder has been destroyed, and

                                                  - 17 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 18 of 19



   that correspondences have been deleted and destroyed. (Campos Depo. 36:22-37:16; Def.
   Supplemental Response to Plaintiffs’ April 16, 2018 First Requests for Production of Documents
   to Defendant sent October 1, 2018). As such, Plaintiffs should be entitled to an inference of
   pretext that the documents destroyed do not support any reason proffered by Defendant, and that
   an adverse inference may be assumed by the jury. Morgan v. Houston's Rests., Inc., CASE NO.
   99-6970-CIV-DIMITROULEAS, 2000 U.S. Dist. LEXIS 19242, at *26 (S.D. Fla. Oct. 23, 2000)
   (inference of pretex that the documents destroyed to not support the reasons proffered by
   Defendant was granted.)
                                         III. CONCLUSION

          During the Local Rule 7.1(a)(3) conference, the Plaintiffs’ and Defendant’s counsel
   agreed that the Court shall enter an order in limine to prevent the presentation of evidence and
   the making of arguments related to Topic Nos. 12, 14, and 21.
          For all the foregoing reasons, the Plaintiffs respectfully request the Court enter an Order
   in limine preventing Defendant from presenting evidence or making argument related to the
   foregoing matters.


              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that he has contacted

   Defendant's counsel, and except as set forth above, Plaintiffs and Defendant are unable to agree.

          DATED this 5th day of October, 2018.

                                                TODD SKOKAN, Individually and as Special
                                                Administrator of the ESTATE OF NATHANIEL P.
                                                SKOKAN, Deceased, LISA SKOKAN, Plaintiffs

                                        By:     /s/ Paul M. Hoffman
                                                Paul M. Hoffman, Florida Bar No. 0279897
                                                HOFFMAN LAW FIRM
                                                2881 E. Oakland Park Blvd., Suite 307
                                                Fort Lauderdale, FL 33036
                                                Telephone: (954) 707-5040
                                                Facsimile: (828) 743-0403
                                                pmh@paulmhoffmanlaw.com
                                                -and


                                                 - 18 -
Case 1:17-cv-24337-CMA Document 87 Entered on FLSD Docket 10/05/2018 Page 19 of 19



                                         By:    /s/ Michael F. Coyle
                                                Michael F. Coyle, Pro Hac Vice
                                                Jordan W. Adam, Pro Hac Vice
                                                Ryan M. Ricke, Pro Hac Vice
                                                FRASER STRYKER PC LLO
                                                500 Energy Plaza
                                                409 South 17th Street
                                                Omaha, NE 68102
                                                Telephone: (402) 341-6000
                                                Facsimile: (402) 341-8290
                                                mcoyle@fraserstryker.com
                                                jadam@fraserstryker.com
                                                rricke@fraserstryker.com
                                                ATTORNEYS FOR PLAINTIFFS

                                   CERTIFICATE OF SERVICE

           The undersigned certifies that the above and foregoing was filed electronically on this 5th
   day of October, 2018, with the United States District Court for the Southern District of Florida
   using the CM/ECF system, which sent notification of such filing to the following individuals:

          Curtis J. Mase                             Natasha K. Alcivar
          Victor J. Pelaez                           Royal Caribbean Cruises Ltd.
          Adam Finkel                                1050 Caribbean Way
          Mase Mebane & Briggs, P.A.                 Miami, FL 33132
          2601 S. Bayshore Drive, Suite 800
          Miami, FL 33133


                                                /s/ Michael F. Coyle


   1958450 v5




                                                 - 19 -
